         Case 4:20-cv-00190-BRW Document 8 Filed 05/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIAM ICAL TUIL                                                      PLAINTIFF
#221976

v.                             No: 4:20-cv-00190 BRW-PSH

JOHN DOES                                                             DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, I approve and adopt the Proposed Findings and Recommendation in all respects.

       Accordingly, Ical Tuil’s complaint is dismissed without prejudice for failure to state a

claim upon which relief may be granted.

       Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g).

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the

order adopting this recommendation would not be taken in good faith.

       IT IS SO ORDERED, this 6th day of May, 2020.

                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE
